Case 19-04687-DSC11   Doc 62    Filed 12/11/19 Entered 12/11/19 08:41:02   Desc Main
                               Document     Page 1 of 6
Case 19-04687-DSC11   Doc 62    Filed 12/11/19 Entered 12/11/19 08:41:02   Desc Main
                               Document     Page 2 of 6
Case 19-04687-DSC11   Doc 62    Filed 12/11/19 Entered 12/11/19 08:41:02   Desc Main
                               Document     Page 3 of 6
Case 19-04687-DSC11   Doc 62    Filed 12/11/19 Entered 12/11/19 08:41:02   Desc Main
                               Document     Page 4 of 6
Case 19-04687-DSC11   Doc 62    Filed 12/11/19 Entered 12/11/19 08:41:02   Desc Main
                               Document     Page 5 of 6
Case 19-04687-DSC11   Doc 62    Filed 12/11/19 Entered 12/11/19 08:41:02   Desc Main
                               Document     Page 6 of 6
